El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Se solicita la desestimación del recurso porque el es-crito de apelación no fué notificado a la parte apelada y porque no se fian incluido en la transcripción determinados documentos.
El artículo 296 del Código de Enjuiciamiento Civil prescribe que una apelación se interpone entregando al Secretario de la corte en que fué dictada o registrada la sentencia o providencia apelada un escrito manifestando que se apela de ella o de determinada parte de la misma, y presentando idéntica manifestación a la parte contraria o a su abogado.
De los autos aparece que el escrito de apelación fué ar-chivado el 29 de marzo de 1926 en la corte de distrito. Al pie del mismo consta lo. que sigue: “Notificado con copia boy”_de marzo de 1926. _ Abogado de los demandados.” Nada más existe.
La parte apelante así lo reconoce pero sostiene que la notificación se hizo y al efecto presenta como prueba una declaración jurada de José I. Lomba que dice que recibió *56el escrito original de apelación y nna copia del mismo el 29 de marzo de 1926 en el bnfete del Ledo. Soto Gras, abogado del demandante, en. San Juan, P. R., y ese mismo día se trasladó al bufete del Ledo. Benitez Plores, abogado de los demandados, situado también en San Juan, P. R., y bailán-dose diebo abogado ausente practicó la notificación dejando en poder de un empleado suyo que entonces y allí actuaba como tal empleado, secretario o encargado de la oficina, la copia referida.
El artículo 320 del citado Código de Enjuiciamiento Civil dispone que la diligencia de notificación a un abogado cuando se bailare ausente de su bufete podrá verificarse “Entregando la notificación .... al empleado o persona encargada de la oficina.”
Siendo ello así, parece suficiente la prueba aportada para concluir que la notificación se bizo y en tal virtud que no cabe desestimar el recurso por el primero de los motivos alegados.
Examinemos el segundo. La parte apelante admite que no se ban incluido en la transcripción del legajo de la sentencia los documentos especificados por la parte apelada, pero sostiene que no' se incluyeron por innecesarios.
Los documentos dejados de incluir son: 1, los emplaza-mientos; 2, la moción impugnándolos; 3, la orden decla-rando sin lugar la impugnación; 4, una moción eliminato-ria; 5, orden negándola; 6, excepciones previas; 7, orden desestimándolas; 8, moción sobre aseguramiento de senten-cia, y 9, orden de embargo.
Estamos conformes con la parte apelante en que no es-taba obligada a incluir en la transcripción el mayor número de los documentos mencionados porque de acuerdo con la ley no forman parte del legajo de la sentencia a menos que se incluyan en él por medio de algún pliego de excepciones, lo que no se alega que se hiciera, pero bay dos, a saber, las excepciones previas y la resolución dictada con motivo de *57•las mismas que forman parte por mandato expreso de la ley del legajo de la sentencia y que en tal virtud el apelante •estaba obligado a incluir. También los emplazamientos hu-bieran formado parte del legajo de la sentencia en el caso •de no haberse, contestado como se contestó la demanda.
El artículo 233 del Código de Enjuiciamiento Civil, que ;no ha- sido derogado^ ni afectado por la llamada “ley de •costura” de 1906 — Ley proveyendo el modo de coleccionar los autos en los asuntos civiles, aprobada en 19 de Febrero de 1906, Leyes de 1906, p. 99 — , impone al Secretario de Distrito el deber de formar “el legajo.de la sentencia” in-mediatamente después de registrada ésta y especifica los documentos que constituyen dicho legajo, entre los cuales •están “las alegaciones” y “copia de cualquier resolución ■recaída respecto de alguna excepción previa.”
El artículo 299 del propio Código, tal cómo se aprobó «originalmente, Leyes de 1904, p. 299, y como fué enmendado en 1911, Comp. 1911, p. 902, prescribe que constituirá el récord de una apelación entre otros documentos la “certifi-cación del legajo de la sentencia” y la ley No. 81 de 1919 —Leyes de 1919, p. 675 — a cuyos beneficios parece haberse .acogido la parte apelante pidiendo una transcripción de la «evidencia, enmendando de nuevo el dicho artículo 299 en-tre otras cosas dispone lo que sigue:
“Constituirá el récord de una- apelación la certificación que li-bran el secretario del tribunal a quo, o los abogados de las partes, del legajo de la sentencia y de la notificación de la apelación, ex->«eepto en el caso de haberse aprobado una transcripción de la eviden-cia de acuerdo con la ley. En este caso el récord de apelación es-tará constituido por dicha transcripción original y por certificación de los demás documentos que constituyan el legajo de la sentencia autorizada .en la forma prevista anteriormente. Será deber del ape-lante entregar al secretario dicha certificación autorizada por los abogados de las partes, o solicitar la misma de aquél, y dicho fun-cionario elevará a la Corte Suprema, sin demora alguna, el récord '.completo de la apelación. . . . . ”
*58Ahora bien, ¿procede por el motivo indicado la desesti-mación del recurso?
Hemos examinado ligeramente el récord y nuestra pri-mera impresión es que las cuestiones envueltas podrían dis-cutirse perfectamente tal como se encuentra aquél en la ac-tualidad. Siendo ello así se explica el error cometido. Ade-más, estimamos que dicho error no es de tal naturaleza que produzca de modo. inevitable la desestimación del re-curso. Puede corregirse.
Siendo ello así, la resolución que parece más justa y apro-piada es la de conceder a la parte apelante un término de diez días para que.corrija el récord haciendo formar parte de él la excepción perentoria y la resolución de la corte y cualquier otro documento que sea parte del legajo de la sentencia, y si así no lo hiciere, entonces que se registre una resolución" desestimando el recurso.
El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.